 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    AMAZON.COM, INC., a Delaware corporation,
                                                           No. C18-1399 RSM
10                              Plaintiff,
                                                           ORDER GRANTING PLAINTIFF
11                                                         AMAZON.COM, INC.’S MOTION
             v.
                                                           TO VACATE DEADLINES IN
12                                                         ORDER REGARDING INITIAL
      HUANG TENGWEI, an individual; XIE
      WEIYONG, an individual; and ADSWING                  DISCLOSURES, JOINT STATUS
13                                                         REPORT AND EARLY
      TECHNOLOGY, CO., LTD., a Hong Kong
      company,                                             SETTLEMENT (DKT. #19)
14

15                              Defendants.

16

17

18           This matter comes before the Court on Amazon.com, Inc.’s (“Amazon”) Motion to

19    Vacate Deadlines in Order Regarding Initial Disclosures, Joint Status Report and Early

20    Settlement (Dkt. #19). Having reviewed the papers filed in connection with this matter, the

21    Court finds good cause to GRANT Amazon’s Motion. The Court hereby vacates the following

22    deadlines:

23                       Deadline for FRCP 26(f) Conference               5/15/2019

24                       Initial Disclosures Pursuant to FRCP 26(a)(1)    5/22/2019

25
                         Combined Joint Status Report and Discovery
26                       Plan as Required by FRCP 26(f)                   5/29/2019

27
                                                                              Davis Wright Tremaine LLP
     ORDER GRANTING PLAINTIFF AMAZON.COM, INC.’S MOTION TO                             L AW O F FI CE S
     VACATE DEADLINES (2:18-CV-01399-RSM) - 1                                    920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
                        and Local Civil Rule 26(f)
 1

 2
             DATED this 5th day of June 2019.
 3

 4

 5
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 6

 7
      Presented by:
 8
      DAVIS WRIGHT TREMAINE LLP
 9    Attorneys for Plaintiff Amazon.com, Inc.
10    By: s/ James H. Wendell
          Bonnie E. MacNaughton, WSBA #36110
11        James H. Wendell, WSBA #46489
          920 Fifth Avenue, Suite 3300
12        Seattle, WA 98104-1610
          Telephone: (206) 622-3150
13        Fax: (206)757-7700
          Email: BonnieMacNaughton@dwt.com
14                JamieWendell@dwt.com
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                     Davis Wright Tremaine LLP
     ORDER GRANTING PLAINTIFF AMAZON.COM, INC.’S MOTION TO                    L AW O F FI CE S
     VACATE DEADLINES (2:18-CV-01399-RSM) - 2                           920 Fifth Avenue, Suite 3300
                                                                          Seattle, WA 98104-1610
                                                                   206.622.3150 main · 206.757.7700 fax
